       Case 2:20-cv-00964-MTL Document 14 Filed 05/26/20 Page 1 of 8




 1   William M. Fischbach (SBN 019769)
     Amy D. Sells (SBN 024157)
 2   Gianni Pattas (SBN 030999)
 3   Marcos A. Tapia (SBN 032746)

 4
     Seventh Floor Camelback Esplanade II
 5   2525 East Camelback Road
     Phoenix, Arizona 85016-4237
     Telephone: (602) 255-6000
 6   Facsimile: (602) 255-0103
     Email: wmf@tblaw.com; ads@tblaw.com; gp@tblaw.com; mat@tblaw.com
 7
     Attorneys for Defendants Bernard Moon, Jimmy Kim, Hanjoo Lee, Jay McCarthy,
 8   Frank Meehan, Eugene Kim, Rob DeMillo, and SparkLabs Group Management, LLC

 9
                         IN THE UNITED STATES DISTRICT COURT
10
                               FOR THE DISTRICT OF ARIZONA
11

12    Carl A. Wescott,                                     No. 2:20-cv-00964-MTL

13                         Plaintiff,                      MOTION TO DISMISS FOR LACK
14            vs.                                          OF PERSONAL JURISDICTION
                                                           UNDER FRCP 12(b)(2)
15    Bernard Moon; Jimmy Kim; Hanjoo Lee;
      Jay McCarthy; Frank Meehan; Eugene
16
      Kim; The SparkLabs Group; Rob
17    DeMillo,

18                         Defendants.
19          Pro se Plaintiff Carl A. Wescott (“Plaintiff”) was placed on California’s vexatious
20   litigant list in 2017. He has now taken to filing a lawsuit in Arizona that should have been
21   brought in California. This Court should dismiss the claims against Defendants Bernard
22   Moon, Jimmy Kim, Hanjoo Lee, Jay McCarthy, Frank Meehan, Eugene Kim, Rob
23   DeMillo, and SparkLabs Group Management, LLC (collectively “Defendants”) due to lack
24   of personal jurisdiction for the following reasons:
25       This Court cannot exercise general personal jurisdiction over Defendants. The
26          individual Defendants do not reside in Arizona, and the one corporate defendant is
27          not incorporated or headquartered in Arizona.
28
                                                                                                1
                       MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
          Case 2:20-cv-00964-MTL Document 14 Filed 05/26/20 Page 2 of 8




 1          This Court cannot exercise specific personal jurisdiction over Defendants because
 2            none of the suit-related conduct occurred in, or was directed at, Arizona.
 3            Defendants request dismissal with prejudice and an award of costs and attorneys’
 4   fees under A.R.S. §§ 12-341, 341.01, and 349.
 5   I.       Factual background.
 6            Plaintiff is a resident of Arizona. Compl. ¶ 1. Defendants Bernard Moon and Frank
 7   DeMillo are residents of California. Notice of Removal [ECF No. 1] ¶¶ 3, 5; Compl. ¶¶ 2,
 8   11, 28.     Defendant SparkLabs Group Management, LLC (“SparkLabs Group”) is a
 9   Delaware limited liability company with its principal place of business in Palo Alto,
10   California. Notice of Removal [ECF No. 1] ¶ 4; Compl. ¶ 28; Declaration of Bernard
11   Moon, attached as Exhibit A. Defendants Eugene Kim, Jimmy Kim, and Hanjoo Lee are
12   residents of the Republic of Korea. Notice of Removal [ECF No. 1] ¶ 6; Compl. ¶¶ 3, 4,
13   7. Defendant Jay McCarthy is a resident of Singapore. Notice of Removal [ECF No. 1] ¶
14   7; Compl. ¶ 5. Defendant Frank Meehan is a resident of the United Kingdom. Notice of
15   Removal [ECF No. 1] ¶ 8; Compl. ¶ 6. The Arizona Corporate Commission has no record 1
16   of SparkLabs Group registering to do business in Arizona. See Mills v. Warden, 2:19-CV-
17   07359-PSG(SK), 2019 WL 8226007, at *2 (C.D. Cal. Sept. 6, 2019) (holding that a District
18   Court may take judicial notice of public records, “including their absence”).
19            Plaintiff claims that he is a former employee of SparkLabs Group. Compl. ¶¶ 19-
20   26. Plaintiff is asserting claims for unpaid employee expenses, breach of the covenant of
21   good faith and fair dealing, promissory fraud, promissory estoppel, and negligent
22   misrepresentation based on alleged promises to compensate Plaintiff and reimburse certain
23   expenses. Compl. ¶¶ 27-55. Plaintiff’s claim for unpaid employee expenses is not based
24   on Arizona law, but rather on Section 2802 of the California Labor Code. Compl. ¶¶ 28,
25   29. Plaintiff ostensibly did not file suit in California because he was placed on California’s
26   Vexatious Litigant List on May 1, 2017.               See Exhibit B (also available at
27   https://www.courts.ca.gov/documents/vexlit.pdf)
28   1
         https://ecorp.azcc.gov/EntitySearch/Index
                                                                                                  2
                        MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
       Case 2:20-cv-00964-MTL Document 14 Filed 05/26/20 Page 3 of 8




 1          Plaintiff does not allege that any of Defendants’ suit related conduct occurred in, or
 2   was directed at, Arizona. Rather, Plaintiff alleges that SparkLabs Group does “significant
 3   business” in Arizona by virtue of a partnership with Arizona State University which,
 4   Plaintiff implies, extends to SparkLabs Group’s founders, to wit: Defendants Bernard
 5   Moon, Jimmy Kim, and Hanjoo Lee. Compl. ¶¶ 2, 3, 4, 9. Similarly, Plaintiff alleges that
 6   that Defendants Jay McCarthy, Frank Meehan, Eugene Kim, and Rob DeMillo are
 7   somehow connected to Arizona as “partners” of SparkLabs Group. Compl. ¶¶ 5, 6, 7, 11.
 8   II.    The law of person jurisdiction.
 9          “Where a defendant moves to dismiss a complaint for lack of personal jurisdiction,
10   the plaintiff bears the burden of demonstrating that jurisdiction is appropriate.”
11   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004). When a
12   defendant challenges personal jurisdiction, a plaintiff cannot “simply rest on the bare
13   allegations of its complaint, but rather [is] obligated to come forward with facts, by
14   affidavit or otherwise, supporting personal jurisdiction.” Amba Mktg. Sys., Inc. v. Jobar
15   Int’l, Inc., 551 F.2d 784, 787 (9th Cir. 1977).
16          Arizona courts may exercise personal jurisdiction over a nonresident defendant to
17   the maximum extent permitted under the Due Process Clause of the United States
18   Constitution. Arizona Sch. Risk Retention Tr., Inc. v. NMTC, Inc., 169 F. Supp. 3d 931,
19   935 (D. Ariz. 2016). There are two varieties of personal jurisdiction: general jurisdiction
20   and specific jurisdiction. MMI, Inc. v. Baja, Inc., 743 F. Supp. 2d 1101, 1109 (D. Ariz.
21   2010). A defendant is subject to general jurisdiction when its “affiliations with the [forum]
22   State are so continuous and systematic as to render [it] essentially at home in the forum
23   State.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)
24   (internal quotes omitted). “For a corporation, general jurisdiction is proper in either the
25   corporation’s state of incorporation or principal place of business.” Zagorsky-Beaudoin v.
26   Rhino Entm’t Co., CV-18-03031-PHX-JAT, 2019 WL 4259788, at *3 (D. Ariz. Sept. 9,
27   2019) (citing Daimler AG v. Bauman, 571 U.S. 117, 137 (2014)).
28          Specific jurisdiction “depends on an affiliation between the forum and the
                                                                                                 3
                      MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
       Case 2:20-cv-00964-MTL Document 14 Filed 05/26/20 Page 4 of 8




 1   underlying controversy; principally, activity or an occurrence that takes place in the forum
 2   State and is therefore subject to the State’s regulation.” Goodyear, 564 U.S. at 919 (internal
 3   quotes and brackets omitted). “For a State to exercise [specific] jurisdiction consistent with
 4   due process, the defendant’s suit-related conduct must create a substantial connection with
 5   the forum State.” Walden v. Fiore, 571 U.S. 277, 284 (2014). The connection must arise
 6   out of contacts that the “defendant himself” creates with the forum. Id. (quoting Burger
 7   King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)). The defendant’s contacts with the
 8   forum itself, not with persons residing there, must be analyzed. Id. (citing International
 9   Shoe Co. v. Washington, 326 U.S. 310, 319 (1945)). The plaintiff cannot be the only link
10   between the defendant and the forum. Id. Mere injury to a forum resident is not a sufficient
11   connection to the forum. Id. at 278. Accord Picot v. Weston, 780 F.3d 1206, 1214 (9th
12   Cir. 2015).
13          A plaintiff must establish three requirements for this Court to exercise specific
14   jurisdiction over a nonresident defendant:
15                 (1) the defendant must either purposefully direct his activities
                   toward the forum or purposefully avail himself of the
16                 privileges of conducting activities in the forum; (2) the claim
17                 must be one which arises out of or relates to the defendant's
                   forum-related activities; and (3) the exercise of jurisdiction
18                 must comport with fair play and substantial justice, i.e. it must
                   be reasonable.
19
     Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1068 (9th Cir. 2017) (internal
20
     quotes and brackets omitted). “Purposeful availment is most often applied to contract
21
     claims, while purposeful direction is most often applied to tort claims.” IPSL, LLC v. Coll.
22
     of Mount Saint Vincent, 383 F. Supp. 3d 1128, 1136 (D. Or. 2019). For a tort claim, a
23
     defendant has purposefully directed his activities at the forum if he: “(1) committed an
24
     intentional act, (2) expressly aimed at the forum state, (3) causing harm that the defendant
25
     knows is likely to be suffered in the forum state.” Picot, 780 F.3d at 1214 (quoting Dole
26
     Food Co., Inc. v. Watts, 303 F.3d 1104, 1111 (9th Cir. 2002)). “Under the purposeful
27
     availment test used for contract claims, the court looks to whether the defendant took
28
                                                                                                  4
                      MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
       Case 2:20-cv-00964-MTL Document 14 Filed 05/26/20 Page 5 of 8




 1   actions such as executing or performing a contract demonstrating that it purposefully
 2   availed itself of the privilege of conducting activities in the forum, thereby invoking the
 3   benefits and protections of its laws.” Sarkis v. Lajcak, 425 Fed. Appx. 557, 558 (9th Cir.
 4   2011) (internal quotes and brackets omitted) (citing Schwarzenegger, 374 F.3d at 802).
 5   III.   Legal argument.
 6          A.     This Court cannot exercise general jurisdiction over Defendants because
                   none have continuous and systematic contacts with Arizona.
 7
            In this case, all of the individual Defendants reside outside of Arizona, and the only
 8
     corporate Defendant—SparkLabs Group—is incorporated and headquartered outside of
 9
     Arizona. See Part I, supra. Plaintiff’s allegation regarding Arizona State University’s
10
     partnership with SparkLabs Group does not confer general jurisdiction. This point was
11
     illustrated in Wal-Mart Stores, Inc. v. LeMaire, 242 Ariz. 357 (App. 2017). In that case,
12
     the plaintiff “sued Wal–Mart Stores, Inc., a company incorporated in Delaware with its
13
     principal place of business in Arkansas, in Arizona over a slip-and-fall accident that
14
     occurred at a store in Oregon.” 242 Ariz. at 358, ¶ 1. Citing Walden and Dailmer AG,
15
     supra, the Arizona Court of Appeals held that Arizona lacked specific jurisdiction over
16
     Wal-Mart, even though it was registered to do business in Arizona and had numerous stores
17
     throughout Arizona. Wal-Mart, 242 Ariz. at 360-61, ¶¶ 9, 12, 14-19. The holding in Wal-
18
     Mart has been applied by this Court on numerus occasions. See Ocean Garden Products
19
     Inc. v. Blessings Inc., CV-18-00322-TUC-RM, 2019 WL 4736928, at *4 (D. Ariz. Sept.
20
     27, 2019); Zagorsky-Beaudoin, supra, 2019 WL 4259788, at *6; e.g., Leon v. Peterbilt
21
     Motors Co., CV-18-02122-PHX-ROS, 2019 WL 859580, at *3 (D. Ariz. Feb. 22, 2019);
22
     Harter v. Ascension Health, CV-15-00343-TUC-RM, 2018 WL 496911, at *3 (D. Ariz.
23
     Jan. 22, 2018), reconsideration denied sub nom. Harter v. Carondelet Health Network, CV-
24
     15-00343-TUC-RM, 2018 WL 5792327 (D. Ariz. Feb. 14, 2018).
25
            Here, SparkLabs Group is not registered to do business in Arizona, is not
26
     incorporated in Arizona, and is not headquartered in Arizona.           SparkLabs Group’s
27
     partnership with Arizona State University falls far short of “continuous and systematic
28
                                                                                                 5
                      MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
          Case 2:20-cv-00964-MTL Document 14 Filed 05/26/20 Page 6 of 8




 1   contacts.” Plaintiff’s proffered connection between Arizona and the individual Defendants
 2   is even more dubious. Even if Arizona had general jurisdiction over SparkLabs Group,
 3   that would not by itself confer personal jurisdiction over its founders or partners. See Sher
 4   v. Johnson, 911 F.2d 1357, 1366 (9th Cir. 1990).
 5            In sum, Plaintiff cannot establish the necessary continuous and systematic contacts
 6   with Arizona to sustain general jurisdiction over any Defendant.
 7
              B.    Arizona lacks specific jurisdiction over Defendants because there was no
 8                  purposeful direction or purposeful availment by any Defendant.
 9            Plaintiff’s claims appear to be a blend of tort and contract claims premised on his

10   employment at SparkLabs Group, a company headquartered in California. Under either

11   the purposeful direction or purposeful availment tests, nothing in Plaintiff’s Complaint

12   alleges, or even hints at, any suit-related conduct by any Defendant in, or directed to,

13   Arizona. See Walden, 571 U.S. at 284; Axiom Foods, 874 F.3d at 1068. In fact, Plaintiff

14   only references Arizona in two contexts: (1) his own residence in Arizona and (2)

15   Defendant SparkLabs Group’s partnership with Arizona State University, which Plaintiff

16   attempts to impute to the individual Defendants.         But Plaintiff does not draw any

17   connection between his claims and SparkLabs Group’s partnership with Arizona State

18   University. Under Walden, Plaintiff cannot be the only connection to Arizona. 571 U.S.

19   at 284. Plaintiff therefore cannot establish specific jurisdiction over Defendants.

20            Finally, even if Plaintiff could establish purposeful direction or purposeful

21   availment (and he cannot), the exercise of personal jurisdiction over Defendants Eugene

22   Kim, Jimmy Kim, Hanjoo Lee, Jay McCarthy, and Frank Meehan would be unreasonable.

23   They are foreign nationals residing outside the United States and their connection to this

24   Arizona via Defendant SparkLabs Group is tenuous at best. Karsten Mfg. Corp. v. U.S.

25   Golf Ass’n, 728 F. Supp. 1429, 1435 (D. Ariz. 1990) (holding that exercising specific

26   jurisdiction over Scottish members of unincorporated golf association would be so

27   unreasonable so as to violate due process).

28   //
                                                                                                 6
                        MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
       Case 2:20-cv-00964-MTL Document 14 Filed 05/26/20 Page 7 of 8




 1   IV.    Conclusion and request for costs and attorney’s fees.
 2          Plaintiff cannot carry his burden to establish personal jurisdiction over any
 3   Defendant in Arizona. Plaintiffs’ claims should have been brought in California, but
 4   Plaintiff has been placed on California’s Vexatious Litigant List, which necessitated him
 5   filing in Arizona. Plaintiff is on his way to a similar classification under Arizona’s own
 6   vexatious litigant statute, A.R.S. § 12-3201. A review of the Maricopa County Superior
 7   Court’s docket indicates that Plaintiff has filed at least sixteen (16) lawsuits in Arizona
 8   exclusive of the instant case in the past eight months. See Exhibit C. Plaintiff has even
 9   filed a nearly identical lawsuit against Defendants Bernard Moon and SparkLabs Group in
10   Wescott v. Augmented Knowledge, et al., No. 2:20-cv-00965-GMS, currently pending in
11   this Court.   Accordingly, to deter Plaintiff from future groundless and unwarranted
12   lawsuits, Defendants request dismissal with prejudice and an award of costs and attorney’s
13   fees under A.R.S. §§ 12-341, 341.01, and 349.
14          DATED this 26th day of May, 2020.
15

16
                                               By:    /s/ William M. Fischbach
17                                                   William M. Fischbach
                                                     Amy D. Sells
18
                                                     Gianni Pattas
19                                                   Marcos A. Tapia
                                                     Seventh Floor Camelback Esplanade II
20                                                   2525 East Camelback Road
21
                                                     Phoenix, Arizona 85016-4237
                                                     Attorneys for Defendants Bernard Moon,
22                                                   Jimmy Kim, Hanjoo Lee, Jay McCarthy,
                                                     Frank Meehan, Eugene Kim, Rob
23                                                   DeMillo, and SparkLabs Group
24                                                   Management, LLC

25

26

27

28
                                                                                               7
                      MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
      Case 2:20-cv-00964-MTL Document 14 Filed 05/26/20 Page 8 of 8




                                CERTIFICATE OF SERVICE
 1

 2         The foregoing document was filed May 26, 2020 via the Court Electronic Filing
 3   System. Copies will be served upon counsel of record by, and may be obtained through,
 4   operation of the CM/ECF System. Copies will also be sent via email to:
 5
                                         Carl A. Westcott
 6                                   7707 E. McDowell #214
 7                                  Scottsdale, Arizona 85257
                                   carlwescott2020@gmail.com
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                         8
                     MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
